Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00044-CV

                                         Arthur CAMPBELL,
                                              Appellant

                                       v.
                    WESTOVER FOREST HOMEOWNERS ASSOCIATION
                 WESTOVER FOREST HOMEOWNERS ASSOCIATION INC.,
                                     Appellee

                      From the County Court at Law No. 2, Bexar County, Texas
                                      Trial Court No. 385334
                               Honorable Irene Rios, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 2, 2014

DISMISSED

           Texas Rule of Appellate Procedure 5 provides the following:

           A party who is not excused by statute or these rules from paying costs must pay—
           at the time an item is presented for filing—whatever fees are required by statute or
           Supreme Court order. The appellate court may enforce this rule by any order that
           is just.

TEX. R. APP. P. 5.

           Because Appellant failed to pay the filing fee in this appeal, on February 11, 2014, we

ordered appellant, on or before February 21, 2014, to either (1) pay the applicable filing fee or (2)

provide written proof to this court that he is excused by statute or these rules from paying the filing
                                                                                     04-14-00044-CV


fee. See TEX. R. APP. P. 20.1 (providing that party who qualifies as indigent under Rule 20 may

proceed without advance payment of costs). We warned that if appellant failed to respond within

the time provided, this appeal would be dismissed. See TEX. R. APP. P. 42.3(c).

       Appellant, however, failed to pay the filing fee or provide written proof that he is excused

from paying the filing fee by the date ordered. We, therefore, dismiss this appeal. See id.


                                                  PER CURIAM




                                                -2-